      Case: 1:19-cv-02995-JG Doc #: 21 Filed: 04/06/20 1 of 2. PageID #: 222




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


BRENDA PARRISH, INDIVIDUALLY             )      CASE NO. 1:19-CV-02995
AND AS ADMINISTRATRIX OF THE             )
ESTATE OF KYLE J. PARRISH                )
                                         )      JUDGE JAMES S. GWIN
         Plaintiff                       )
                                         )
vs.                                      )      PLAINTIFF’S EXPERT
                                         )      IDENTIFICATION PURSUANT TO
MEDTRONIC USA, INC., et al.              )      CIV.R. 26(A)(2)(B)
                                         )
         Defendants                      )
                                         )
                                         )




         Now comes Plaintiff, by and through undersigned counsel, and hereby

submits as expert physicians pursuant to Federal Rule of Civil Procedure

26(a)(2)(B):

             o Dr. Yadin David, Ed.D., P.E., C.C.E., F.A.I.M.B.E., F.A.C.C.E.



All disclosures required by Rule 26(a)(2)(B), with the exception of expert reports,

have been provided to the Defendant as of this date.
   Case: 1:19-cv-02995-JG Doc #: 21 Filed: 04/06/20 2 of 2. PageID #: 223




                                           Respectfully submitted,

                                           PERANTINIDES & NOLAN CO., L.P.A.


                                           /s/ Matthew A. Mooney
                                           PAUL G. PERANTINIDES #0006618
                                           MATTHEW A. MOONEY #0093332
                                           Attorneys for Plaintiffs
                                           300 Courtyard Square
                                           80 South Summit Street
                                           Akron, OH 44308-1736
                                           (330) 253-5454
                                           (330) 253-6524 Fax
                                           Email: paul@perantinides.com
                                                  mmooney@perantinides.com



                            CERTIFICATE OF SERVICE

I hereby certify that on April 6, 2020, a copy of the foregoing Plaintiffs’ Expert
Identification was filed electronically. Notice of this filing will be sent by operation
of the Court’s electronic filing system. All parties not capable of receiving
electronic documents will be served by regular U.S. Mail. Parties may access
this filing through the Court’s electronic filing system.


                                           /s/ Matthew A. Mooney
                                           PAUL G. PERANTINIDES #0006618
                                           MATTHEW A. MOONEY #0093332
                                           Attorneys for Plaintiffs


                                           PGP/MAM




                                           2
